NO. 07-08-0262-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MAY 12, 2009

______________________________


LLANO ROYALTY, LTD., APPELLANT

V.

CHARLIE CUMMINGS, APPELLEE

_________________________________

FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

NO. 94,302-A; HONORABLE HAL MINER, JUDGE

_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          This case involves a dispute over the status of an oil and gas lease.  The trial court
entered a judgment in favor of Appellee, Charlie Cummings, that the lease had terminated 
and also awarded attorney’s fees.  Appellant, Llano Royalty, Ltd., perfected this appeal. 
Prior to submission of the merits of the appeal Llano Royalty, Ltd. and Charlie Cummings
filed a Joint Motion to Remand.  By the motion, the parties represent they have reached
an agreement to settle and compromise their differences.  They request this Court set
aside the trial court’s judgment without regard to the merits and remand the case to the trial
court for rendition of judgment in accordance with their agreement.
          To accord the trial court with jurisdiction to accomplish the relief requested by the
parties and effectuate the settlement agreement, we grant the motion and, without passing
on the merits of the appeal, set aside the trial court’s judgment and remand the cause for
further proceedings.  See Tex. R. App. P. 42.1(a)(2)(B).  See also Sutton v. Horseshoe
Hills, Ltd., 278 S.W.3d 923 (Tex.App.–Houston [14th Dist. 2009, no pet.); Vigil v. Montero,
225 S.W.3d 271 (Tex.App.–El Paso 2006, no pet.).  Pursuant to the motion, costs are
taxed against the party by whom incurred.  Having set aside the judgment at the request
of the parties, no motion for rehearing will be entertained and our mandate will issue
forthwith.
                                                                           Patrick A. Pirtle
                                                                                 Justice



"true" Name="Emphasis"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-10-0192-CR
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
AUGUST 11, 2010
 
______________________________
 
 
OLIVIA REYES TIENDA, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
 
_________________________________
 
FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;
 
NO. 2009-422,182; HONORABLE CECIL G. PURYEAR, JUDGE
 
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
ORDER ON MOTION TO
REINSTATE APPEAL
            Following a
plea of not guilty, Appellant, Olivia Reyes Tienda,
was convicted of credit card or debit card abuse, a state jail felony.[1]  Punishment was assessed at twenty-four months
confinement.  By this accelerated appeal,
Appellant is challenging the trial court's order denying her bail pending
appeal.[2]  By opinion dated July 19, 2010, this Court
dismissed this appeal as moot after having dismissed Appellant's direct appeal
for an untimely filed notice of appeal.  See Tienda v.
State, No. 07-10-0257-CR.  We now
grant the motion and reinstate this appeal, withdraw our opinion and judgment
of July 19, 2010, and issue the following order.
It having
come to the attention of this Court that Appellant did file a Motion for New
Trial making her notice of appeal in Cause Number 07-10-027-CR timely, by order
dated this same date, we reinstated Appellant's direct appeal.  We now reinstate this accelerated appeal from
the trial court' order denying bail.  The
record has been filed and Appellant's brief was filed on June 30, 2010.  The court hereby sua
sponte grants the State an extension of time in which
to file its brief to August 23, 2010.
It is so
ordered.
                                                                        Per
Curiam
Do not publish.
 




[1]Tex. Penal Code Ann. § 32.31 (Vernon Supp. 2009).
 


[2]
Tex. Code Crim. Proc. Ann. art. 44.04(c) (Vernon 2006).